Citation Nr: 0530451	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.

4.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Milwaukee, 
Wisconsin.

In a June 2003 decision, the Board denied the veteran's 
claims for service connection for PTSD, for service 
connection for psychiatric disorder other than PTSD, for 
service connection for a left knee disability, and for an 
increased rating for a right knee disability.  The veteran 
appealed the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In November 2004, the Board 
granted a joint motion of the parties, vacated the Board's 
decision with respect to these claims, and remanded the case 
to the Board for further action consistent with the joint 
motion of the parties.

The June 2003 Board decision also remanded the veteran's 
claim for service connection for left ankle disability, 
including as secondary to the service-connected right knee 
disability.  In September 2004, the Board issued a decision 
denying that claim.  The veteran appealed this decision to 
the Court.  At this time, the Court has not issued a decision 
with respect to this matter.  Accordingly, the claim for 
service connection for left ankle disability, including as 
secondary to the service-connected right knee disability, is 
not currently before the Board.




REMAND

In order to comply with the Court's order, this case is hereby 
REMANDED to the RO or the Appeals Management Center (AMC) for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of him for psychiatric 
disability or left knee disability or 
treatment or evaluation of his right knee 
disability during the period of his claim, 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain copies of all of the 
veteran's treatment records, including 
inpatient, outpatient, and X-ray reports 
from the VA Medical Center Madison, 
Wisconsin, dated from July 2003 to 
present.  

4.  When the above actions have been 
accomplished, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left knee disability and the 
extent of all functional impairment due 
to the veteran's service-connected right 
knee disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays, should be performed.  

a.  With respect to the right knee, in 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
right knee.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  If this is not feasible, 
the examiner should so state. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  If this is not feasible, 
the examiner should so state.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.

b.  With respect to the left knee, the 
examiner should identify all currently 
present disorders.  Based upon the 
examination results, the review of the 
claims folders, and sound medical 
principles, the examiner should provide 
an opinion concerning each currently 
present left knee disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or permanently worsened by the 
service-connected right knee disability.  
The rationale for all opinions expressed 
must be provided and should reflect 
consideration of the December 1996 
statement of D. Hoffman, M.D., and the 
May 1997 treatment note of R. A. Lemon, 
M.D.

5.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of all 
psychiatric currently present acquired 
psychiatric disorders.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should determine if the 
veteran currently has PTSD.  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis, to 
include the specific stressor(s).  If the 
examiner determines that the veteran has 
PTSD due to a pre-service stressor and 
that a service stressor did not 
materially contribute to the development 
of the disorder, the examiner should 
provide an opinion as to whether the PTSD 
was present in service and if so whether 
the disorder was permanently worsened by 
service. 

With respect to each additional acquired 
psychiatric disorder found to be present, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by 
service-connected disability.

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO or the AMC should then review 
the claims folders to ensure that all of 
the above requested development has been 
completed.  In particular, the RO or the 
AMC should ensure that the VA examination 
reports comply fully with the above 
instructions, and if not, the RO or the 
AMC should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

